Order entered August 2, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00240-CV

          TIFFANY POLLARD, INDIVIDUALLY AND AS TRUSTEE OF THE
                MARIE MERKEL CHILDREN’S TRUST, Appellant

                                              V.

                             RUPERT M. POLLARD, Appellee

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-12515

                                          ORDER
       Before the Court is appellee’s July 31, 2019 amended motion requesting an extension of

time to August 23, 2019 to file his brief on the merits. By order dated July 26, 2019, the Court

granted appellee’s prior motion and extended the deadline to August 23, 2019. Accordingly, we

DENY appellee’s amended motion as moot.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE